Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “ a conductive layer” on line 15 is confusing because it is unclear if this is additional “layer ” or a further recitation of the previously claimed “conductive layer” on line 6 . It is unclear how the recitation “a signal path . . . ground” on lines 5-17 is read on the preferred embodiment. Insofar as understood, i., e. no such conductive layers and locations are seen on the drawings. The same is true for claim 22.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Allowable Subject Matter
          Claims 1-23 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b). These claims are allowed because the prior art of record fails to disclose that:
-a signal path having an input and an output, the signal path comprising a conductive layer overlying one of the plurality of dielectric layers, the conductive layer of the signal path being elongated in the first direction, the conductive layer of the signal path having a first edge aligned with the first direction and a second edge parallel with the first edge, and wherein the conductive layer of the signal path comprises a protrusion extending in the second direction and located between the first edge and the second edge in the first direction, and wherein the protrusion has an end edge that is parallel with the first edge and offset from the first edge in the second direction by a protrusion length that is greater than about 50 microns; and an inductor comprising a conductive layer electrically connected at a first location with the signal path and electrically connected at a second location with at least one of the signal path or a ground as combined in claims 1 and 22.

Conclusion


      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842